Citation Nr: 1002445	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for vasomotor rhinitis.

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1967 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
right knee disability and a left knee disability, and granted 
service connection for vasomotor rhinitis, assigning a 
noncompensable evaluation, effective November 12, 2002.  In 
December 2004, the Veteran submitted a notice of disagreement 
(NOD) and subsequently perfected his appeal in August 2005.

In September 2007, the Veteran presented sworn testimony 
during a Travel Board hearing in St. Louis, Missouri, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

A January 2008 Board decision denied service connection for a 
right knee disability and remanded the Veteran's claims of 
entitlement to service connection for a left knee disability 
and a compensable initial evaluation for vasomotor rhinitis 
to the Appeals Management Center (AMC) for further 
evidentiary development, including additional notice pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
VA examinations.  The Board is obligated by law to ensure 
that the AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The AMC provided the Veteran with notice in compliance with 
Dingess/Hartman in June 2008.  The AMC also obtained updated 
VA treatment records.  Further, the AMC provided the Veteran 
with VA examinations for his vasomotor rhinitis and left knee 
disability in February 2009.  Accordingly, all remand 
instructions issued by the Board have been complied with and 
these matters are once again before the Board.  See Stegall, 
supra.

In a September 2009 rating decision, the RO increased the 
Veteran's disability rating for vasomotor rhinitis to 
10 percent, effective November 12, 2002.  Because the RO did 
not assign the maximum disability rating possible, the appeal 
for a higher evaluation remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In February 1972, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  A 
February 1972 rating decision denied the Veteran's claim.  In 
April 1972, the Veteran submitted an NOD.  A review of the 
claims file finds no statement of the case (SOC) was issued 
in response to the April 1972 NOD.  Because the filing of an 
NOD initiates appellate review, this claim must be remanded 
for the preparation of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The issue of bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC in Washington, DC.  The Veteran will be 
notified if any further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a left knee disability is the result of a disease or 
injury in active duty service.

2.  For the period of time on appeal, the Veteran's vasomotor 
rhinitis was manifested by greater than 50 percent 
obstruction of the nasal passage on both sides without 
polyps.
CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active military service, nor may arthritis of the left 
knee be presumed to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for vasomotor rhinitis from November 12, 2002 
to the present have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
September 2004 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

Further, a June 2008 letter informed the Veteran of how VA 
determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and all obtainable private treatment 
records are in the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent VA 
examinations for his left knee disability and vasomotor 
rhinitis in February 2009 and the results from those 
examinations have been included in the claims file for 
review.  The examinations involved a review of the claims 
file, a thorough examination of the Veteran, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for deciding 
the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  
Additionally, with regard to the Veteran's vasomotor 
rhinitis, there is no evidence indicating that there has been 
a material change in severity since he was last examined in 
February 2009.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds that the VA examinations of record are adequate to 
decide the claims and that a new VA examination is not 
necessary at this time.  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the Veteran's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.



II. Merits of the Claim

A. Service Connection 

The Veteran claims that his currently diagnosed left knee 
disability is the direct result of his active military 
service.  He, therefore, believes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as arthritis, 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A review of the medical evidence of record shows that the 
Veteran currently has a left knee disability.  Private and VA 
treatment records dating back to June 1992 reflect complaints 
of bilateral knee pain and diagnoses of degenerative changes 
of the knees.  Additionally, the February 2009 VA examiner 
diagnosed the Veteran with osteoarthritis of the left knee.  
Thus, the first element of Hickson is met.

A review of the Veteran's service treatment records indicates 
that he was treated in October 1969 for swelling and a bruise 
of the left knee.  Thus, the second element of Hickson is 
met.

However, as noted above, evidence of a current disability and 
an in-service injury is not sufficient to warrant service 
connection.  The third element of Hickson requires that there 
be competent medical evidence of a nexus between the 
Veteran's current disability and the in-service injury.  See 
Hickson, supra.

The report from the February 2009 VA examination did not find 
a medical nexus between the Veteran's current left knee 
disability and his in-service injury.  Rather, after 
reviewing the entire claims file, including January 2008 and 
March 2008 x-ray examinations of the left knee, the examiner 
concluded that the Veteran's current osteoarthritis of the 
left knee was "not at all related" to his October 1969 left 
knee injury.  The examiner noted that the Veteran had two 
post-service left knee surgeries and that the degenerative 
changes seen on the x-ray examinations are consistent with 
those surgeries.  He also stated that the degenerative 
changes were not consistent with the October 1969 left knee 
bruise.

The only other evidence which purports to relate the 
Veteran's left knee disability to his in-service injury 
consists of the statements of the Veteran and his 
representative.  However, it is now well established that 
laypersons, such as the Veteran and his representative, 
without medical training are not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (2009) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  While the Veteran can 
describe what he experiences, he is not able to provide 
competent evidence as to the etiology of his left knee 
disability.  His assertions are accorded less weight than the 
competent medical evidence, the February 2009 VA examiner's 
opinion, that is against his claim.  Competent evidence 
linking the Veteran's disability to service is lacking in 
this case.

Additionally, there is no indication that the Veteran was 
treated for or diagnosed with arthritis of the left knee 
within 1 year of service so as to support a grant of service 
connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  As such, the Veteran is not afforded the 
presumption of service connection for arthritis of the left 
knee.  See 38 C.F.R. § 3.307 (2009).

Although the Board empathizes with the Veteran's sincere 
belief that his left knee disability is due to his active 
military service, the medical evidence of record simply does 
not support this contention.  Accordingly, the Board finds 
that the claim of entitlement to service connection for a 
left knee disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

B. Increased Rating

The Veteran's service-connected vasomotor rhinitis has been 
evaluated as 10 percent disabling under Diagnostic Code 6522, 
effective November 12, 2002.  He seeks a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).

Under Diagnostic Code 6522, a 10 percent evaluation is 
assigned for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction on one side.  
A 30 percent evaluation is assigned for allergic or vasomotor 
rhinitis with polyps.  As such, in order to warrant an 
increased initial rating of 30 percent, the Veteran's 
vasomotor rhinitis must result in polyps.

As referenced above, the Veteran underwent a VA examination 
for his vasomotor rhinitis in February 2009.  At that time, 
the examiner reported that the Veteran experienced nasal 
obstruction, a decreased ability to breathe through his nose, 
and episodes of thick nasal mucus.  He also observed 
significant narrowing in the anterior nasal valve areas where 
the upper lateral cartilage had joined the septum and 
generalized narrowing of the anterior choana.  However, he 
did not observe any polyps.  The examiner concluded that the 
Veteran's vasomotor rhinitis resulted in greater than 
50 percent obstruction of the nose, but no polyps.

There is no medical evidence of record indicating that the 
Veteran's vasomotor rhinitis results in polyps.  Thus, as the 
Veteran experiences greater than 50 percent obstruction of 
the nasal passage on both sides without polyps, a 10 percent 
evaluation is warranted.  An increased initial rating cannot 
be granted.

The Board has reviewed the remaining diagnostic codes 
relating to nose and throat disabilities.  However, none of 
the other Diagnostic Codes are applicable.  As such, an 
increased rating cannot be assigned under Diagnostic Codes 
6502-6521, 6523-6524.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6502-6521, 6523-6524 (2009).

Additionally, there is no evidence indicating that the 
severity of the Veteran's vasomotor rhinitis has fluctuated 
throughout the appeals period to warrant staged ratings.  
Thus, the assignment of staged ratings is not appropriate.  
See Fenderson, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court 
set forth a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
Veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
Veteran's disability level and symptomatology is not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not identify any factors which 
may be considered to be exceptional or unusual with respect 
to the Veteran's service-connected disability.  There is no 
unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  Additionally, there is no indication that the 
Veteran's vasomotor rhinitis has required him to miss work or 
that it has interfered with his ability to maintain 
employment.  Notably, the February 2009 VA examination report 
reflects that the Veteran has been able to work for the last 
25 years at the United States Postal Service.  The Veteran 
also reported to the February 2009 examiner that he is able 
to walk 8 to 10 blocks to complete his longest mail route and 
is able to stand for "a couple of hours."  Thus, the Board 
finds that the Veteran's service-connected vasomotor rhinitis 
has not been shown to cause marked interference with 
employment beyond that contemplated by the rating schedule.  
Additionally, it has not necessitated frequent periods of 
hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

In reaching the above-stated conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
initial rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to an initial disability rating in excess of 
10 percent for vasomotor rhinitis is denied.


REMAND

As noted above, there is no evidence in the claims file to 
indicate that the RO issued an SOC in response to the 
Veteran's April 1972 NOD.  Therefore, the issue of 
entitlement to service connection for bilateral hearing loss 
must be remanded to the RO to issue an SOC.  See Manlincon, 
supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative 
with a statement of the case regarding his 
claim of entitlement to service connection 
for bilateral hearing loss.  They should 
be advised of the time period in which to 
perfect an appeal.  If the Veteran 
perfects an appeal, the case should then 
be returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


